PS-8
8188.
                            UNITED STATES DISTRICT COURT
                                        for the
                         EASTERN DISTRICT OF NORTH CAROLINA
U.S.A. vs. Charles Milton Smith Jr.                                       Docket No. 7:18-CR-196,3FL
                                                                                                 '   •\




                         Petition for Action on Conditions of Pretrial Release

    COMES NOW John A. Cooper, U.S. Probation Officer of the court, presenting an official report upon
the conduct of defendant, Charles Milton Smith Jr., who was placed under pretrial release supervision by
the Honorable Robert B. Jones, Jr., U.S. Magistrate Judge, sitting in the Court at Wilmington, on the 24th
day of January, 2019.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On March 5, 2019, the probation officer conducted a personal home contact and requested the defendant
submit to urine testing as ordered by the court. He was unable to void but admitted to using marijuana on
or about February 27, 2019. He signed an admission of drug use statement and understood he had violated
the conditions of his pretrial release. As such, it is recommended he remain on bond but be required to
participate in substance abuse treatment and continued testing at our outpatient treatment provider. The
defendant has signed a Waiver of Hearing form agreeing to a modification to the conditions of pretrial
release which shall require him to participate in substance abuse treatment.

PRAYING THAT THE COURT WILL ORDER:

The defendant must participate in a program of inpatient or outpatient substance abuse therapy and
counseling if directed by the probation office or supervising officer.

Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


Isl Robert L. Thornton                              Isl John A. Cooper
Robert L. Thornton                                  ! ohn A. Cooper
Supervising U.S. Probation Officer                  U.S. Probation Officer
                                                    Phone: 910-679-2046
                                                    Executed On: March 14, 2019

                                      ORDER OF THE COURT

Considered and ordered the I 'I      day of __
                                             M_'-_r_c_(_ _ _ _ _, 2019, and ordered filed and made part
of the records in the above case.


RoblB.~~
U.S. Magistrate Judge
